Exhibit 10.21(t) NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. SECOND AMENDMENT TO SECOND AMENDED AND RESTATED INVENTORY FINANCING AGREEMENT, FIRST AMENDMENT TO THIRD AMENDED AND RESTATED PROGRAM TERMS LETTER [****] THIS AMENDMENT (the “Amendment”), dated this day of June, 2016, is a Second Amendment to that certain Second Amended and Restated Inventory Financing Agreement dated October 30, 2015 (as amended, supplemented or otherwise modified form time to time, the “Financing Agreement”), a First Amendment to that certain Third Amended and Restated Program Terms Letter dated October 30, 2015 (as amended, supplemented or otherwise modified from time to time, the “PTL”) [****] entered into by and among the undersigned Dealers (each, individually, a “Dealer” and, collectively, “Dealers”), Wells Fargo Commercial Distribution Finance LLC f/k/a GE Commercial Distribution Finance Corporation (in its individual capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein referred to as “Agent”) for the several financial institutions that are parties to the Financing Agreement or may from time to time become party to the Financing Agreement (collectively, the “Lenders” and individually each a “Lender”) and for itself as a Lender, and such Lenders.
